Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 30th, 2020. Applicant’s amendments to claims 1, 11, and 22 as described on pages 9-13 have been deemed sufficient to overcome some of the previous 35 USC § 103 art rejections through the addition of the “electronically communicating a sleep signal to the at least one of the retention devices…” as supported by the specification paragraph [0039]. However, as the change the scope of the claim, new rejections have been changed the scope of the previously rejected claims, new claims 1, 11, and 22 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, along with a response to applicant’s arguments.
 
	Applicant argues that prior art Brooks fails to disclose the limitations of claim 1. Specifically, applicant argues that Brooks fails to teach a retention device for venting the brakes of a vehicle having valves, being electronically controlled, or communicating with these devices, and Hart fails to remedy the situation. However, Brooks discloses a pneumatic brake system for a vehicle that includes communication with either onboard or off board controls, wherein the brake system additionally includes pneumatic brake lines for moving the air throughout the system (Brooks [0148]). Additionally, the pneumatic system includes controlling the pneumatic brakes through either increasing or decreasing pressure applied through the use of valves connected to the conduit (Brooks [0280]), wherein the examiner is interpreting the ability to control the airflow through the valves as being equivalent in purpose to the recited retention device as recited in the applicant specification paragraph 65 wherein the retention device acts to block or restrict air to the brake pipes. Additional reference railwaytechnical.com discloses how a train airbrake includes a valve such as a triple valve that can either exhaust the air from the reservoir or send it to the brake cylinder in order to actuate the vehicle brakes as part of the principle equipment.   

	Applicant additionally argues that the cited art fails to disclose “receiving a control signal comprising information associated with changing the valve state of the at least one of the retention devices that is selected from the stand-by state; and enabling operation of a controller unit of the vehicle system based on the control signal and a predetermined duration for communication in response to receiving the control signal”. However, Brooks discloses a means for controlling the brake system based on either automatically changing the braking condition for the route based on location, or by instructing the operator to alter braking conditions for a certain location i.e. change the braking condition of the vehicle for a defined duration of time based on the location of the vehicle, for example going uphill or downhill (Brooks [0050]), wherein the braking system is a pneumatic system that involves opening and closing valves in order to operate the brakes (Brooks [0280]).

	Additionally, applicant argues that Brooks fails to disclose the limitation of asynchronously controlling the retention device of the vehicle. Specifically applicant argues “wherein the control data includes a brake force prediction form a vehicle control system, the brake force prediction associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction”. However, Brooks discloses a means for adjusting the brake force needed based on a location of the vehicle i.e. an external condition (Brooks [0050]) further wherein these location parameters only activate based on a designated threshold that indicate handling of the vehicle may be more difficult than other locations (Brooks [0089]). Additionally, the pneumatic system includes controlling the pneumatic brakes through either increasing or decreasing pressure applied through the use of valves connected to the conduit (Brooks [0280]), wherein the examiner is interpreting the ability to control the airflow through the valves as being 

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 4, 6, 8, 10-11, 14, 16, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US Patent No. 5,722,736 hereinafter “Cook”).

	Regarding claim 1 Cook discloses:

	A method comprising: receiving control data associated with a control input for operating a brake system of a vehicle system (Cook col. 2 lines 48-67 wherein the vehicle brakes are electrically controlled pneumatic brakes) while the vehicle system is on is a route segment having an upward grade or a descending grade, (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) the brake system including brake cylinders that receive air from a brake pipe to engage the brakes (Cook col. 2 lines 48-67 wherein the air brakes are controlled with a brake pipe) and that exhaust the air from the brake cylinders (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) out through retention devices to release the brakes; (Cook col. 9-10 lines 59-10 wherein the relay valve acts as a retention valve to release the brakes) selecting at least one of the retention devices of the brake system based on the control data; (Cook col. 9-10 lines 59-10 and col. 11 lines 1-21 wherein the relay valve acts as a retention valve to release air to the brakes, wherein the venting state of the relay valve is electronically controlled) electronically controlling a valve state of the at least one of the retention devices that is selected between (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) a vent state that allows the air in at least one of the brake cylinders to exhaust from the at least one of the brake cylinders through the at least one of the retention devices that is selected (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air)
and a hold state that prevents the air in the at least one of the brake cylinders to exhaust through the at least one of the retention devices; (Cook col. 9-10 lines 59-10 wherein the normally closed relay valve prevents air from going to the brake cylinders and instead vents at the relay exhaust valve) electronically communicating a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices; (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. and electronically activating a valve of the at least one of the retention devices based on reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 4 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: receiving a (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) and enabling operation of a controller unit of the vehicle system based on the control signal and a predetermined duration for communication in response to receiving the control signal.  (Cook col. 13 lines 40-62 wherein the relay vale activates when below a threshold value until the pressure is satisfied i.e. the retention device is activated until a certain condition is met).

	Regarding claim 6 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein one or more vehicles in the vehicle system are selected for a braking event and associated with the at least one of the retention devices that is selected to prevent a runaway condition of the vehicle system on the grade.  (Cook col. 13 lines 40-62 

	Regarding claim 8 Cook discloses all of the limitations of claim 6 and further discloses:
	
	The method of claim 6, automatically controlling the at least one of the retention devices while approaching the upward grade or the descending grade based on the control data.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades)

	Regarding claim 10 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the at least one of the retention devices is selected based on air pressure (Cook col. 3 lines 23-48 wherein the brake system is controlled based on electronically sensed air pressure) for pneumatically moving the at least one of the retention devices from the vent state to the hold state. (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure).

	Regarding claim 11 Cook discloses:

	A brake control system comprising: a controller unit configured to receive vehicle control data associated with a control input for operating a brake system of a vehicle system (Cook col. 2 lines 48-67 wherein the vehicle brakes are electrically controlled pneumatic brakes) on a route segment having a grade; (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) and retention devices configured to be coupled with brake cylinders of brakes onboard the vehicle system, (Cook col. 2 lines 48-67 wherein the air brakes are controlled with a brake pipe) the retention devices including valves coupled to exhausts of the brake cylinders to control exhaust released from the brake cylinders, (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) the retention devices including controllers configured to receive control signals for adjusting a state of the retention devices (Cook col. 9-10 lines 59-10 and col. 11 lines 1-21 wherein the relay valve acts as a retention valve to release air to the brakes, wherein the venting state of the relay valve is electronically controlled) and to control valve states of the valves of the retention devices (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) from a vent state that allows exhaust from the brake cylinders (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) to a hold state that prevents the exhaust from the brake cylinders to exit the retention devices, (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) the controller unit configured to select at least one of the retention devices based on the vehicle control data and to electronically communicate at least one of the control signals to the at least one of the retention devices that is selected to change the valve state of the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the controller unit configured to electronically communicate a sleep signal to the at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices, the controller unit configured to electronically activate the valve of the at least one of the retention devices based on brake pressure reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 14 Cook discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the at least one of the retention devices includes a-the stand-by state and is configured to receive at least one of the control signals from the controller unit that includes information associated with awakening the at least one of the retention devices from the stand-by state (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required)  and, in response to receiving the at least one of the control signals, the at least one of the retention devices is configured to generate a predetermined duration for active communication and enable operation of the controller of the at least one of the retention devices based on the at least one of the control signals and the predetermined duration for active communication.  (Cook col. 13 lines 40-62 wherein the relay vale activates when below a threshold value until the pressure is satisfied i.e. the retention device is activated until a certain condition is met).
claim 16 Cook discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the controller unit is configured to determine one or more vehicles of the vehicle system that are associated with a braking event and associated with the at least one of the retention devices to prevent a runaway condition of the vehicle system on the grade.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades).

	Regarding claim 19 Cook disclose all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the controller unit is configured to awaken the controller of the at least one of the retention devices to receive at least one of the control signals based on reaching (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) the brake pressure threshold value.  (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).

	Regarding claim 20 Cook discloses all of the limitations of claim 10 and further discloses:

The system of claim 11, wherein the at least one of the retention devices is configured to change from the vent state to the hold state based on pressure (Cook col. 3 lines 23-48 wherein the brake system is controlled based on electronically sensed air pressure) for pneumatically moving the valve of the at least one of the retention devices.  (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure).

	Regarding claim 22 Cook discloses:

	A method comprising: determining a grade on which a vehicle system is disposed; (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades) determining a weight of the vehicle system; (Cook col. 7 lines 18-34 wherein the weight of the cars are determined and recorded) 7  determining one or more of a first set of retention devices of a brake system in the vehicle system (Cook col. 9-10 lines 59-10 wherein the relay valve acts as a retention valve to release the brakes) to set to a hold state (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) or a second set of the retention devices of the brake system to set to a vent state based on the grade and the weight that are determined, (Cook col. 9 lines 23-47 wherein the brake pipe and supply pipe include valves to exhaust the air) the retention devices set to the hold state to prevent pressure in brake cylinders of the brake system from exhausting out of the brake system and prevent release of brakes coupled with the brake cylinders, (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the the retention devices set to the vent state to exhaust the pressure in the brake cylinders to exhaust out of the brake system and release the brakes coupled with the brake cylinders; (Cook col. 9-10 lines 59-10 wherein the normally closed relay valve prevents air from going to the brake cylinders and instead vents at the relay exhaust valve) automatically controlling the retention devices to maintain in the hold state, (Cook col. 12 lines 24-57 wherein the relay valve opens to send air to the brakes i.e. the relay valve goes from venting to holding brake pressure) to maintain in the vent state, (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure) change to the hold state, or change to the vent state (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) by wirelessly communicating control signals to the retention devices in the first set, the retention devices in the second set, or the retention devices in the first set and in the second set (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers) electronically communicating a sleep signal to at least one of the retention devices, the sleep signal activating a stand-by state of the at least one of the retention devices; (Cook col. 14 lines 18-38 wherein to fully release the brakes the retention device is closed again by the electronic head end unit, i.e. the relay valve is in a normally closed state i.e. standby until braking is required) and electronically activating a valve of the at least one of the retention devices based on reaching a brake pressure threshold value. (Cook col. 13 lines 40-62 wherein the pneumatic system includes maintaining brake pressure even during brake fade while on descending grades, i.e. when a brake value is below a required brake pressure).


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claims 1 and 11 as above, further in view of Bryan et al. (US Pre-Granted Publication No. US 2006/0192663 A1 hereinafter “Bryan”).

	Regarding claim 2 Cook discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: communicatively linking the at least one of the retention devices to a wireless vehicle network (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers) comprising … coupled to a controller unit of the vehicle system; 2WAB/P/13192/US/ORG1 (552-0772US1) communicating first valve data from the controller unit of the vehicle system to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit; (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) 
and receiving second valve data in the controller unit from at least one of the self- identifying nodes (Bryan [0063]) in response to communicating the first valve data, the second valve data identifying the at least one of the retention devices that is selected.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly). communicating first valve data from the controller unit of the vehicle system to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit; (Cook col. 3 lines 23-48 wherein the vehicle system is able to and receiving second valve data in the controller unit from …in response to communicating the first valve data, the second valve data identifying the at least one of the retention devices that is selected.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly). 

	Cook does not appear to disclose:

	self-identifying nodes

	However, in the same field of endeavor Bryan discloses:

	“self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Regarding claim 12 Cook discloses all of the limitations of claim 11 and further discloses:

The system of claim 11, wherein the controller of the at least one of the retention devices is configured to communicatively link the at least one of the retention devices to a wireless vehicle network having (Cook col. 3 lines 23-48 wherein the electronic control is through wireless communication to the brake controllers)  … coupled to the controller unit, and the controller unit is configured to communicate valve data from the controller unit to the at least one of the retention devices, (Cook col. 11 lines 1-21 wherein the relay valve i.e. retention valve is electronically controlled, see also Cook col. 13 lines 40-62) the valve data comprising destination information that identifies the controller unit, (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) the controller unit also configured to receive the valve data in the controller unit from at least one of the self-identifying nodes, the valve data identifying the at least one of the retention devices.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly).

	Cook does not appear to disclose:

	network having self-identifying nodes, or the self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	“network having self-identifying nodes,” and “the self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).


	
	Regarding claim 13 Cook in view of Bryan discloses all of the limitations of claim 12 and Brooks further discloses:

	The system of claim 12, wherein the controller unit is coupled to the wireless vehicle network, the controller unit configured receive the valve data in the controller unit from the at least one of the … wherein the valve data identifies the at least one of the retention devices.  (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly i.e. all vehicle control systems communicate with each other).
	
	Cook does not appear to disclose:

	the self-identifying nodes of the vehicle network,

	However, in the same field of endeavor of vehicles controls Bryan discloses:

	“the self-identifying nodes of the vehicle network,” (Bryan [0063] lines 1-17).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook further in view of Brooks et al. (US Pre-Granted Publication No. US 2017/0232943 A1 hereinafter “Brooks”) 
	
	Regarding claim 5 Cook discloses all of the limitations of claim 1 and further discloses: 

	The method of claim 1, further comprising: determining an association of one or more vehicles in the vehicle system with the at least one of the retention devices that is selected; determining the control input for operating the at least one of the retention devices that is associated with the one or more vehicles; … (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly) 

	Cook does not appear to disclose:

	changing the valve state of the at least one of the retention devices that is selected based on the control input; and 3WAB/P/13192/US/ORG1 (552-0772US1) generating a representation of an association of the at least one of the retention devices that is selected with the one or more vehicles and the valve state of the at least one of the retention devices that is selected. 

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“changing the valve state of the at least one of the retention devices that is selected based on the control input; and generating a representation of an association of the at least one of the retention devices that is selected with the one or more vehicles and the valve state of the at least one of the retention devices that is selected.” (Brooks [0050] wherein changing the brake status is based on the valve state of the vehicle system [0280]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route (Brooks [0050]). 

	Regarding claim 7 Cook discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction.

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“wherein the control data includes a brake force prediction from a vehicle control system, the brake force prediction associated with at least one upcoming route segment (Brooks [0052] further in Brooks [0302] wherein handling parameters of an upcoming segment include determine a breaking condition for the vehicle system) and based on an external condition and a vehicle control factor, (Brooks [0050] wherein the vehicle is influenced by external factors such as a grade) and further comprising: determining a threshold number of the retention devices to activate based on the control data; and communicating at least one control signal to the at least one of the retention devices based on the brake force prediction.”  (Brooks [0089] wherein the vehicle system can be asynchronously controlled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route by selectively actuating the individual vehicles for greater control (Brooks [0050] [0089]). 

Claims 3, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook as applied to claims 1 and 11 as above, further in view of further still in view of Brooks et al. (US Pre-Granted Publication No. US 2017/0232943 A1 hereinafter “Brooks”).

	 Regarding claim 3 Cook in view of Bryan disclose all of the limitations of claim 2 but Cook does not appear to disclose:

	wherein the at least one of the retention devices that is selected is a first retention device of the retention devices, and wherein communicating the first valve data comprises: communicating third valve data from the first retention device to a second retention device of the retention devices; determining an intermediate self-identifying node of the self-identifying nodes; and communicating the third valve data to the intermediate self-identifying node.

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“wherein the at least one of the retention devices that is selected is a first retention device of the retention devices, and wherein communicating the first valve data comprises: communicating third valve data from the first retention device to a second retention device of the retention devices; (Brooks [0148] lines 1-32 wherein the office interprets the second valve data to be data from a separate, additional vehicle) determining an intermediate …; and communicating the third valve data to the intermediate ...”  Brooks [0275] lines 1-30 wherein the various braking conditions are related to the valve positions [0280])



	Additionally, Brooks and Cook do not appear to disclose 

	self-identifying node of the self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	 “self-identifying node of the self-identifying nodes” (Bryan [0063] wherein the nodes are self-identifying for the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Brooks and Hart because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]).  

claim 15 Cook in view of Bryan discloses all of the limitations of claim 13 and Brooks further discloses:

	The system of claim 13, wherein the controller unit is configured to generate an association of one or more vehicles of the vehicle system with the at least one of the retention devices, examine control input for operating the at least one of the retention devices in the association, (Cook col. 3 lines 23-48 wherein the vehicle system is able to identify all individual controllers and actuate them uniformly)  

	Cook does not appear to disclose:

	change a status in the controller unit associated with the at least one of the retention devices based on the control input, and output a representation of the association of the at least one of the retention devices and the status

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	“change a status in the controller unit associated with the at least one of the retention devices based on the control input, and output a representation of the association of the at least one of the retention devices and the status.”  (Brooks [0050] wherein changing the brake status is based on the valve state of the vehicle system [0280]).



	 Regarding claim 17 Cook discloses all of the limitations of claim 11 but does not appear to further disclose:

	wherein the vehicle control data includes a brake force prediction from a vehicle control system associated with at least one upcoming route segment and based on an external condition and a vehicle control factor, the controller unit configured to predict a threshold number of … to activate based on the vehicle control data and to communicate at least one of the control signals to the at least one of the retention devices based on the brake force prediction.  

	However, in the same field of endeavor of vehicle controls Brooks discloses:

	wherein the vehicle control data includes a brake force prediction from a vehicle control system associated with at least one upcoming route segment (Brooks [0052] further in Brooks [0302] wherein handling parameters of an upcoming segment include determine a breaking condition for the vehicle system) and based on an external condition and a vehicle control factor, (Brooks [0050] wherein the vehicle is influenced by external factors such as a grade)  the controller unit configured to predict a threshold number of self-identifying nodes to activate based on the vehicle control data and to communicate at least one of the control signals to the at least one of the retention devices based on the brake force prediction.  (Brooks [0089] wherein the vehicle system can be asynchronously controlled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the representation of the at least one retention devices of Brooks with the brake system of Cook because one of ordinary skill would have been motivated to make this modification in order to provide a clear picture of the overall vehicle system in order to ensure that effective braking is taking place as required during the route by selectively actuating the individual vehicles for greater control (Brooks [0050] [0089]).

	Additionally Cook and Brooks do not appear to disclose:

	self-identifying nodes

	However, in the same field of endeavor of vehicle controls Bryan discloses:

	“self-identifying nodes” (“Next, FIG. 3 illustrates an exemplary CAN bus interconnection layout 300 comprising four smart modules. Each of the smart modules has a unique identification within the CAN bus interconnection layout 300, and each of the smart modules includes internal DIP switches that are used to set a smart module identification number and enable CAN bus termination resistors as needed within the CAN bus interconnection layout 300. For instance, the smart module 305 includes internal DIP switch settings 310 that may be set so that the smart module 305 is configured as smart module #0. Likewise the smart module 315 may be configured as smart module #1 using the DIP switch settings 320, the smart module 325 may be configured as smart module #2 using DIP switch settings 330, and the smart module 335 may be configured as smart module #3 using DIP switch settings 340. The smart modules may also be self-identifying on the network, if desired.” Bryan [0063] lines 1-17).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the network and self-identifying nodes of Bryan with the brake system of Cook and Brooks because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating information across individual vehicles to control each vehicle as intended (Bryan [0041], [0052]). 

	Regarding claim 18 Cook in view of Bryan further in view of Brooks discloses all of the limitations of claim 17 and further discloses:

	The system of claim 17, wherein the controller unit is configured to automatically control the at least one of the retention devices while approaching the grade based on the vehicle control data. (“In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts may be automatically controlled such that the tractive and/or braking efforts provided by the vehicles 104, 106 without operator intervention involved in changing these efforts. Alternatively or additionally, the vehicle system 100 may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system 100. For example, the system 100 may provide prompts to an operator to instruct the operator of which operational settings to use at a current time and/or which settings to use at upcoming times when the system 100 arrives at one or more upcoming locations. The operational settings (e.g., settings that control tractive effort, braking effort, etc.) of the propulsion-generating vehicles and/or non-propulsion-generating vehicles may be referred to herein as operational parameters.” Brooks [0050] lines 1-20).

	Claims 9 and 21 has been cancelled and therefore was not examined on its merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,003,605 A discloses a communication device for a standby valve in a fluid pressure braking system 
US 2006/0079375 A1 discloses a hydraulic regenerative drive system with a standby valve
US 2018/0208220 A1 discloses a pneumatically piloted retainer valve for vehicles
US 2018/0208172 A1discloses an automatic retainer valve for an airbrake system
US 6024419 discloses a railcar braking system 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        





/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664